Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-6 are pending and examined.

Claim interpretation
	The intended use stated in claim 1 of “improving tolerance of a plant to drought stress” does not have patentable weight as it does not require structure nor an active method step for the claim that requires improved tolerance of a plant to drought stress. The intended use of “the composition inhibits the accumulation of insoluble proteins in plants,” of claim 4 and “having improved tolerance to drought stress,” of claims 5 and 6 also do not have patentable weight. These intended uses require no structure beyond the requirements of claim 1, upon which they depend. To practice the method, it is only needed to introduce a DRR1 into a plant.
	The amino acid sequence and gene sequence of claims 2 and 3, respectively, require only “an amino acid sequence of SEQ ID NO: 1” and “a nucleotide sequence of SEQ ID NO: 2. This is interpreted as requiring only two consecutive amino acids or nucleotides in common for each of the sequences. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the composition comprising drought responsive ring 1 (DRR1) protein or a gene sequence that encodes the protein”. The recitation of DRR1 is indefinite because there are multiple definitions of DRR1 in the art. For example, Morquecho-Contreras defines DRR1 as decanamide resistant root (abstract) (Morquecho-Contreras et al. Plant Physiology. 152(3):1659-1673. 2010). Dependent claims that fail to cure this deficiency are also rejected. The sequences of claims 2 and 3 do not cure the deficiency because the recitation of “an amino acid sequence” and “a nucleotide sequence” encompass sequences with as little as two consecutive amino acids or nucleotides in common with each of the claimed sequences, respectively. 
Claims 5 and 6 require a cell and a plant, respectively, “being transformed with the method of claim 1”. The quoted limitation is indefinite because claim 1 does not include an active method step of transformation. It is not clear how a plant cell or a plant can be transformed by a method which does not include transformation. There is insufficient antecedent basis for this limitation in claims 5 and 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite “a plant cell… transformed with the method of claim 1,” and “a plant… transformed with the method of claim 1,” respectively. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation of having been transformed in claims 5 and 6 lack antecedent basis from the method upon which they depend (see rejection under 35 USC 112(b) above). Claim 1 does not require a transformation step. In the absence of having been transformed, the plant cell and plant of claims 5 and 6, respectively, do not require more than a naturally occurring plant cell and plant with DRR1. Morquecho-Contreras discloses DRR1 naturally occurring in plants (page 610, right column, paragraph 2) (Morquecho-Contreras et al. Plant Physiology. 152(3):1659-1673. 2010).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morquecho-Contreras (Morquecho-Contreras et al. Plant Physiology. 152(3):1659-1673. 2010).
The claims require a method of improving tolerance of a plant to drought stress by introducing into a plant cell a composition comprising a DRR1 protein or gene encoding the protein.
Claim 2 specifies that the protein of claim 1 is an amino acid sequence of SEQ ID NO: 1.
Claim 3 specifies that the gene of claim 1 is a nucleotide sequence of SEQ ID NO: 2.
Morquecho-Contreras discloses Arabidopsis plants comprise DRR1, which is required at an early stage of pericycle cell activation to form lateral root primordia (page 610, right column, paragraph 2). The plants disclosed by Morquecho-Contreras would have had the DRR1 composition introduced, as both a protein and a gene encoding the protein as a result of the cell cycle due to the plants naturally encoding DRR1. The sequences of DRR1 disclosed by Morquecho-Contreras encompass at least two consecutive amino acids or nucleic acids in common with instantly claimed SEQ ID NO: 1 and 2 (see Claim Interpretation above).
Therefore, the claimed invention is anticipated by Morquecho-Contreras.

Examiner comment
	While the claims do not require sequences with greater than two consecutive nucleotides or amino acids in common, it is noted that a search of the prior art yielded references which disclose sequences with 100% identity to SEQ ID NO: 1 such as Alexandrov (US 20060057724), which discloses SEQ ID NO: 760, described as having utility for delaying flowering time. See alignment below.
RESULT 1
US-11-172-740-760
; Sequence 760, Application US/11172740
; Publication No. US20060057724A1
; GENERAL INFORMATION:
;  APPLICANT: MASCIA, Peter
;  APPLICANT:  ALEXANDROV, Nickolai
;  APPLICANT:  BROVER, Vyacheslav
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND POLYPEPTIDES ENCODED THEREBY USEFUL FOR MODIFYING
;  TITLE OF INVENTION:  PLANT CHARACTERISTICS AND PHENOTYPES
;  FILE REFERENCE: 2750-1602PUS2
;  CURRENT APPLICATION NUMBER: US/11/172,740
;  CURRENT FILING DATE:  2005-06-30
;  PRIOR APPLICATION NUMBER: 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: 60/584,829
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  NUMBER OF SEQ ID NOS: 2523
; SEQ ID NO 760
;   LENGTH: 343
;   TYPE: PRT
;   ORGANISM: Arabidopsis thaliana
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (297)..(337)
;   OTHER INFORMATION: Pfam Name: zf-C3HC4; Pfam Description: Zinc finger, C3HC4 type (RING
;   OTHER INFORMATION: finger)
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: 
;   OTHER INFORMATION: Utility: Useful for delaying flowering time
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: 
;   OTHER INFORMATION: Utility: Useful for increasing chlorophyll and photosynthetic capacity
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: 
;   OTHER INFORMATION: Utility: Useful for making smaller plants
US-11-172-740-760

  Query Match             100.0%;  Score 1824;  DB 6;  Length 343;
  Best Local Similarity   100.0%;  
  Matches  343;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNTRYSNQPELSSSNITITISSSALLSSSPRGDNSHVAAANGQERSPSSFYIRLAMKVSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNTRYSNQPELSSSNITITISSSALLSSSPRGDNSHVAAANGQERSPSSFYIRLAMKVSR 60

Qy         61 ARWFIFLRRVFHYQNGSRSDLGSNPFNSSTWMMSELIALLVQLTVITFTLAISKEERPIW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ARWFIFLRRVFHYQNGSRSDLGSNPFNSSTWMMSELIALLVQLTVITFTLAISKEERPIW 120

Qy        121 PVRLWITGYDVGCLLNLMLLYGRYRQLDINQGNGFVLGDVEQQQRGREETRSSHLMNKCR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PVRLWITGYDVGCLLNLMLLYGRYRQLDINQGNGFVLGDVEQQQRGREETRSSHLMNKCR 180

Qy        181 TSLELFFAIWFVIGNVWVFDSRFGSFHHAPKLHVLCVSLLAWNAICYSFPFLLFLFLCCL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TSLELFFAIWFVIGNVWVFDSRFGSFHHAPKLHVLCVSLLAWNAICYSFPFLLFLFLCCL 240

Qy        241 VPLISSLLGYNMNMGSSDRAASDDQISSLPSWKFKRIDDSASDSDSDSATVTDDPECCIC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VPLISSLLGYNMNMGSSDRAASDDQISSLPSWKFKRIDDSASDSDSDSATVTDDPECCIC 300

Qy        301 LAKYKDKEEVRKLPCSHKFHSKCVDQWLRIISCCPLCKQDLPR 343
              |||||||||||||||||||||||||||||||||||||||||||
Db        301 LAKYKDKEEVRKLPCSHKFHSKCVDQWLRIISCCPLCKQDLPR 343


Conclusions
Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663